UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, ;
Plaintiff, i
v. ; Crim. No. 11-cr-366 (JDB/GMH)
SAMUEL RANKIN, ; F I L E D
Defendant. 3 JUN 15 2015

 

Clerk, u.s. District 8. Bankruptcy
Courts tor the District of Columbla

CONSENT TO MODIFY SUPERVISED RELEASE
The parties agree the defendant’s conditions of supervised release should be modiﬁed and

being no objection thereto, IT IS RECOMMENDED THAT Mr. Rankin’s conditions of
supervised release are modified as follows: Mr. Rankin shall be held without bond at the DC. Jail

or the Correctional Treatment Facility until a bed space becomes available at the Montgomery

County Residential Re—entry Center (“MCRRC”). Mr. Rankin shall then be TRANSFERRED via a
bed~to—bed transfer by the United States Probation Office to MCRRC, where he shall reside for up
to 180 days from admission, or until release by the United States Probation Ofﬁcer Mr. Rankin shall

abide by all policies and procedures of the facility. Payments for subsistence are waived. While at
MCRRC, Mr. Rankin shall be released only for visits with his legal counsel, religious services, and to
attend an intensive drug treatment program. Mr. Rankin is further ordered to attend and complete

an intensive drug treatment program, as directed by the United States Pr bation Ofﬁce.

Dated:

GtZ/S’

 

 

United States Magistrate Judge

The Magistrate judge having recommended that the conditions of Mr. Rankin’s supervised
release be modiﬁed and there being no objection thereto, IT IS ORDERED that the

recommendation of the Magistratejudge is accepted.

Dated: 6/197/J’ (KL M 

ohn D. Bates
United States Districtjudge